      Case 4:09-cv-05718-SBA Document 166 Filed 08/05/21 Page 1 of 5




   IRELL & MANELLA LLP                         QUINN EMANUEL URQUHART &
 1 Jason G. Sheasby (CA SBN 205455)            SULLIVAN, LLP
 2 jsheasby@irell.com                          David Perlson (CA Bar No. 209502)
   Andrew J. Strabone (CA SBN 301659)          davidperlson@quinnemanuel.com
 3 astrabone@irell.com                         50 California Street, 22nd Floor
   1800 Avenue of the Stars, Suite 900         San Francisco, CA 94111
 4 Los Angeles, California 90067               Telephone: (415) 875-6600
   Telephone: (310) 277-1010                   Facsimile: (415) 875-6700
 5
   Facsimile: (310) 203-7199
 6                                             Jared Newton (pro hac vice)
   Attorneys for Plaintiff Netlist, Inc.       jarednewton@quinnemanuel.com
 7                                             1300 I Street NW, Suite 900
                                               Washington, D.C. 20005
 8                                             Telephone: (202) 538-8000
                                               Facsimile: (202) 538-8100
 9

10                                             Jonathan Tse (CA Bar No. 305468)
                                               jonathantse@quinnemanuel.com
11                                             50 California Street, 22nd Floor
                                               San Francisco, CA 94111
12                                             Telephone: (415) 875-6600
                                               Facsimile: (415) 875-6700
13

14                                             Attorneys for Defendant Google LLC

15
                             UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
17

18 NETLIST, INC.,                             Civil Action No.: C09-05718 SBA

19                      Plaintiff,
                                              JOINT STIPULATION AND
                 v.                           [PROPOSED] ORDER FOR EXTENSION
20                                            OF TIME RE: GOOGLE’S MOTION TO
                                              STRIKE (DKT. 152)
21 GOOGLE LLC,

22                      Defendant.

23

24

25

26

27

28
                                                                         No. 09-cv-5718 SBA
                 JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
        Case 4:09-cv-05718-SBA Document 166 Filed 08/05/21 Page 2 of 5




             Pursuant to Civil Local Rules 6-1 and 6-2, Plaintiff Netlist Inc. (“Plaintiff”) and Defendant
 1

 2 Google LLC (“Defendant”), through their respective attorneys, declare as follows:

 3           WHEREAS, Defendant filed its Motion To Strike Plaintiff’s New Assertion Of Claim 16

 4 And New Dates For Priority And Conception That Were Not In Its Original Patent Local Rule 3-1

 5
     Disclosures, Dkt. 152 (“Defendant’s Motion to Strike”) on July 30, 2021;
 6
             WHEREAS, pursuant to Local Rule 7-3(a), Plaintiff’s deadline to file its opposition brief
 7
     to Defendant’s Motion to Strike is set for August 13, 2021;
 8
             WHEREAS, counsel of record for Netlist, Jason G. Sheasby and Andrew J. Strabone, are
 9

10 counsel of record for the plaintiffs in Optis Wireless Technology, LLC et al v. Apple Inc., Case No.

11 Case No. 2:19-CV-0066-JRG in the Eastern District of Texas (“Optis Wireless”), and Jason G.

12 Sheasby is lead trial counsel for the plaintiffs in the aforementioned case;

13
             WHEREAS, trial in the Optis Wireless case is set to begin on August 10, 2021, and is
14
     expected to continue through at least August 13, 2021, thus creating a direct scheduling conflict
15
     with the filing of Plaintiff’s opposition brief;
16

17           WHEREAS, in light of this scheduling conflict, Plaintiff has requested a one-week

18 extension of the parties’ deadlines for briefing Defendant’s Motion to Strike, such that Plaintiff’s

19 deadline to file its opposition brief to Defendant’s Motion to Strike will be extended from August

20 13, 2021 to August 20, 2021, and Defendant’s deadline to reply will be changed from August 20,

21
     2021 to August 27, 2021;
22
             WHEREAS, Defendant does not oppose Plaintiff’s requested extension;
23
             WHEREAS, the proposed briefing schedule would modify no other dates in the schedule;
24

25           WHEREAS, the parties acknowledge that the only previous time modification to the

26 current procedural schedule concerned the briefing of the issue of intervening rights (Dkt. 150),

27 and that no other time modifications have been entered into this case.

28
                                                        -2-                           No. 09-cv-5718 SBA
                     JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
       Case 4:09-cv-05718-SBA Document 166 Filed 08/05/21 Page 3 of 5




           NOW THEREFORE, pursuant to Civil Local Rule 6-1 and 6-2, the parties hereto agree
 1

 2 and stipulate that:

 3
              i.   Plaintiff’s deadline to file its opposition brief to Defendant’s Motion to Strike will
 4
                   be extended from August 13, 2021 to August 20, 2021, and
 5
             ii.   Defendant’s deadline to reply will be changed from August 20, 2021 to August 27,
 6
                   2021.
 7
            iii.   No other changes will be made to the case schedule.
 8

 9         IT IS SO STIPULATED.

10

11

12

13
     DATED: August 5, 2021                     Respectfully submitted,
14                                                                IRELL & MANELLA LLP
15
                                                 By /s/ Jason G. Sheasby
16
                                                   Jason G. Sheasby
17                                                 Attorney for Plaintiff
                                                   Netlist, Inc.
18
     DATED: August 5, 2021                     Respectfully submitted,
19                                                               QUINN EMANUEL URQUHART
20                                                                & SULLIVAN

21
                                                 By /s/ David Perlson
22                                                 David Perlson
                                                   Attorney for Defendant
23                                                 Google LLC
24

25

26

27

28
                                                      -3-                             No. 09-cv-5718 SBA
                   JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
       Case 4:09-cv-05718-SBA Document 166 Filed 08/05/21 Page 4 of 5




                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 1
            I, Jason G. Sheasby, attest that concurrence in the filing of this document has been obtained
 2

 3 from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.

 4

 5

 6                                                  By /s/ Jason G. Sheasby
                                                         Jason G. Sheasby
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -4-                            No. 09-cv-5718 SBA
                   JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
      Case 4:09-cv-05718-SBA Document 166 Filed 08/05/21 Page 5 of 5




                                         [PROPOSED] ORDER
 1
          Pursuant to stipulation of the parties, the Court hereby ORDERS:
 2

 3           i.   Plaintiff’s deadline to file its opposition brief to Defendant’s Motion to Strike will
 4                be extended from August 13, 2021 to August 20, 2021, and
 5          ii.   Defendant’s deadline to reply will be changed from August 20, 2021 to August 27,
 6                2021.
 7         iii.   No other changes will be made to the case schedule.
 8

 9        IT IS SO ORDERED.

10

11

12 Dated: ___________, 2021                      __________________________________________
13                                                     Honorable Saundra Brown Armstrong
                                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -5-                             No. 09-cv-5718 SBA
                  JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
